Case 3:20-cv-00021-SPM Document 32 Filed 10/30/20 Page 1 of 4 Page ID #138



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JUSTIN K. LYNCH,

                   Plaintiff,

 v.                                           Case No. 20-CV-21-SPM

 ARCHER-DANIELS-MIDLAND
 COMPANY,

                   Defendant.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court is a Motion to Dismiss Plaintiff’s Second Amended

Complaint filed by defendant, Archer-Daniels-Midland Company (“ADM”). (Doc. 27).

For the reasons set forth below, this Court grants the Motion in its entirety.

                            PROCEDURAL HISTORY

      On January 6, 2020, plaintiff, Justin Lynch (“Lynch”), filed his original

Complaint. (Doc. 2). At that time, Lynch also filed a Motion for Leave to Proceed in

forma pauperis, which requires the court to screen the complaint and review the

allegations. (Doc 3). On January 26, 2020, the court, sua sponte, dismissed the

complaint without prejudice for failure to state a claim. (Doc. 7). Although the court

dismissed the complaint, Lynch was granted leave to file an Amended Complaint

before February 28, 2020. (Id.). On February 15, 2020, Lynch filed his Amended

Complaint against ADM. (Doc. 8). On June 15, 2020, ADM filed a Motion to Dismiss

the Amended Complaint, along with Supporting Memorandum of Law. (Docs. 19 and



                                     Page 1 of 4
Case 3:20-cv-00021-SPM Document 32 Filed 10/30/20 Page 2 of 4 Page ID #139



20). On August 12, 2020, the Court granted the Motion to Dismiss for failure to State

a Claim, deeming Plaintiff’s failure to respond as an admission of the merits of the

motion. (Doc. 24). At that time, Lynch was also granted one last opportunity to refile

and Amended Complaint. (Id.). On September 14, 2020, Lynch filed his [Second]

Amended Complaint against ADM. (Doc. 25). On September 28, 2020, ADM filed a

Motion to Dismiss Second Amended Complaint, along with supporting Memorandum

of Law. (Docs. 27 and 28). On October 15, 2020, Lynch filed a Reply to Motion to

Dismiss Plaintiff’s Second Amended Complaint. (Doc. 30).

                                 LEGAL ANALYSIS

      In addressing a motion to dismiss for failure to state a claim on which relief

can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court

must assess whether the complaint includes “enough facts to state a claim to relief

that is plausible on its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “Plausibility is not a

symptom for probability in this context but asks for more than a sheer possibility that

a defendant has acted unlawfully.” West Bend Mut. Ins. Co. v. Schumacher, 844 F.3d

670 (7th Cir. 2016). Under this standard, a plaintiff who seeks to survive a motion to

dismiss must “plead some facts that suggest a right of relief that is beyond speculative

level.” In re marchFIRST Inc., 589 F.3d 901 (7th Cir, 2009).

    The Court of Appeals for the Seventh Circuit has clarified that courts must

approach Rule 12(b)(6) motions by construing the complaint in the light most

favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere


                                     Page 2 of 4
Case 3:20-cv-00021-SPM Document 32 Filed 10/30/20 Page 3 of 4 Page ID #140



& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that suggest

a right of relief that is beyond speculative level.” In re marchFIRST Inc., 589 F.3d

901 (7th Cir, 2009).

      A pro se complaint is held to “less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 652 (1972); Henderson v. Sheahan,196

F.3d 839 (7th Cir. 1999). However, a pro se complaint can be dismissed for failure to

state a claim if it appears “beyond doubt that the plaintiff can prove no set of facts in

support of his claim which would entitle him to relief.” Estelle v. Gamble, 429 U.S. 97

(1976); Henderson, 196 F.3d at 846. Such is this case.

      Lynch alleges this action is brought pursuant to the Second and Eighth

Amendments, but it is unclear to the Court what claim or claims he is attempting to

bring against ADM. (Doc. 25). It may be an attempt at a hostile work environment

claim, but if so, Lynch fails to state whether the harassment was based on race, color,

religion, sex, age, disability, etc. (Id.). While it is true that a Complaint need only

allege sufficient facts to state a claim for relief that is plausible on its face, Lynch’s

bare bones allegations are nothing more than words on paper that suggest something

might have happened. Ashcroft v. Iqbal, 556 U.S. 662 (2009); Swanson v. Citibank,

N.A., 614 F.3d 400 (7th Cir. 2010).

                                    CONCLUSION

      This Court has given Lynch three chances to file a Complaint that states a

cogent, discernable cause of action against ADM. The [Second] Amended Complaint


                                      Page 3 of 4
Case 3:20-cv-00021-SPM Document 32 Filed 10/30/20 Page 4 of 4 Page ID #141



fails to provide the focus and clarity needed to succeed at stating a cognizable cause

of action. As his two previous efforts to file a suitable Complaint fell short, this latest

attempt has done little, but to underscore that any further attempts to state a

coherent cause of action would be futile. Thus, this Court concludes that the Motion

to Dismiss should not only be GRANTED, but granted with prejudice.

      IT IS SO ORDERED.

      DATED: October 30, 2020


                                                /s/ Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge




                                       Page 4 of 4
